Pee Curiam.
Plaintiff testified that while a passenger on defendant’s ferryboat he was drenched with water from a hose used on the boat to fill the boiler; that as a result he felt chills and the next morning got a doctor and was laid up for two weeks. Plaintiff evidently made out a prima facie case of negligence on the part of the defendant and sufficient prima facie proof of damage. The judgment should, therefore, be reversed and a new trial granted, with thirty dollars costs to appellant to abide the event.
All concur; present, Bijtte, Lydon and Levy, JJ.